Citation Nr: 0302351	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  94-49 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957.

By a decision entered in July 1994, the RO denied a claim for 
special monthly pension.  The veteran appealed the RO's 
determination to the Board of Veterans' Appeals (Board), and 
the Board, by a decision entered in July 1996, likewise 
denied the claim.

The veteran appealed the Board's July 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 1998, the parties to the appeal filed a Joint 
Motion for Remand and to Stay Further Proceedings (joint 
motion).  The parties agreed that VA had failed to fulfill 
its duty to assist the veteran in obtaining relevant medical 
records from Tideland Mental Health Center and the Social 
Security Administration.  Accordingly, they requested that 
the Board's decision to deny special monthly pension be 
vacated, and the matter remanded for further development.  By 
an order dated in March 1998, the Court granted the joint 
motion, vacated the Board's July 1996 decision to deny 
special monthly pension, and remanded the matter to the 
Board.

In June 1998, the Board remanded the case to the RO for 
additional development.  The RO confirmed and continued the 
prior denial, and the case was returned to the Board in May 
2000.  The Board remanded the case again in July 2000 for 
further development.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind or in a nursing 
home; he is capable of carrying out activities of daily 
living without aid and attendance.

2.  The veteran's delusional disorder is rated as 100 percent 
disabling, and his skin disability including keratoses, basal 
cell carcinoma, basosquamous cell carcinoma, and squamous 
cell carcinoma of the head, face, ears, neck, arms, and 
hands, hair loss, swelling of the feet, legs, and hands, 
hypertension, and residuals of a cerebrovascular accident 
warrant a combined rating of 60 percent independent of the 
rating for the psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance have not been met.  
38 U.S.C.A. §§  1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (2002). 

2.  The criteria for special monthly pension on account of 
being housebound have been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. § 3.351 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2002).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) (2002).  
A veteran is deemed to be in need of regular aid and 
attendance if he:	

(1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to five degrees or less; or

(2) is a patient in a nursing home because of 
mental or physical incapacity; or

(3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2002).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

(2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

(3) the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;
	
(4) the inability of the veteran to attend to 
the wants of nature; and

(5) the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

38 C.F.R. § 3.352(a) (2002).  Under applicable regulations, 
"bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable ruling 
may be made.  Rather, the particular personal functions which 
the claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound. 38 U.S.C.A. § 1521(e) (West 1991); 38 
C.F.R. § 3.351(a)(1) (2002).  If a veteran is not in need of 
regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17), 
he is entitled to pension benefits at the housebound rate if 
he:

(1) has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent 
disability rated as 100 percent disabling and 
involving different anatomical segments or 
bodily systems; or

(2) is "permanently housebound" by reason of 
disability or disabilities.

38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2002).  The "permanently housebound" requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2002).

The record shows that the veteran has several disabling 
conditions which include, but are not limited to a delusional 
disorder, hair loss, swelling of the feet, legs, and hands, 
hypertension, and residuals from a cerebrovascular accident.  
At a May 2002 VA examination, the veteran was also diagnosed 
with actinic, senile and seborrheic keratoses, bilateral 
shoulder degenerative joint disease, nonunion of the avulsion 
of the ulnar styloid and arthritis in the right wrist, 
bilateral hand arthritis, an old healed injury of the fourth 
metacarpal of the left hand, a bilateral foot bunion 
formation of the first metacarpophalangeal joint, bilateral 
hip arthritis, and bilateral knee arthritis.  

Special Monthly Pension Based on Aid and Attendance

In the veteran's case, the evidence does not suggest, nor has 
it been argued, that the veteran is blind in both eyes or a 
patient in a nursing home.  In fact, it was noted on a May 
2002 VA examination report that the veteran's vision was 
better than 5/100 in both eyes.  The examiner noted that 
there was no problem with the veteran's vision.  A July 1999 
VA examination report indicates that the veteran was not 
currently hospitalized, and a May 2002 VA psychiatric 
examination report indicates that the veteran lived by 
himself.  

In addition, the evidence does not establish a factual need 
for aid and attendance under 38 C.F.R. §  3.352(a).  The May 
2002 VA examination report indicates that the veteran could 
feed himself, could fasten his clothing, and could bathe.  He 
could shave and do his own toileting.  The examiner noted 
that the veteran could keep himself ordinarily clean and 
presentable provided that he was not in severe psychosis.  
The examiner also noted that the veteran did not have any 
orthopedic appliances or prosthetic devises.  The examiner 
noted that the veteran had no limitation of motion of any of 
the joints of the upper and lower extremities.  The examiner 
further noted that the veteran could take care of his wants 
of nature.  The examiner noted that the veteran's psychosis 
affected his daily activity in no way other than mental 
aberrations.  The examiner also noted that the veteran was 
not confined to his dwelling or to his immediate premises.  
He did not require care or assistance on a regular basis to 
protect himself from hazards or dangers instant to his daily 
environment.  

Based upon the foregoing, and in the absence of any evidence 
to establish that the veteran's circumstances have changed, 
the Board concludes that the veteran does not require care or 
assistance on a regular basis, either with the activities of 
daily living or to protect himself from hazards or dangers 
incident to his daily environment.  The Board must evaluate 
the claim based upon the evidence of record.  In so doing, it 
is determined that the objective evidence of record and 
particularly the findings documented on VA examinations, 
outweigh the veteran's assertions regarding his inability to 
care for himself.  There is no medical evidence which 
indicates that the veteran's conditions as identified within 
the record are of such severity to render him incapable of 
caring for himself or limit him to his bed.  As such, the 
criteria for special monthly pension based on the need for 
regular aid and attendance have not been met.  38 C.F.R. 
§§ 3.351, 3.352.  

Special Monthly Pension at the Housebound Rate

Turning to the issue of increased pension by reason of being 
housebound, the Board notes again that as a prerequisite for 
consideration of entitlement to an increased pension at the 
housebound rate, the veteran must have a 100 percent rating 
under the Rating Schedule for a single permanent disability 
without resort to unemployability under 38 C.F.R. § 4.17.  
38 C.F.R. § 3.351(d) (2002).  The Board finds that the 
veteran meets this prerequisite as his delusional disorder 
was rated as 100 percent disabling in the July 1994 rating 
decision. 

As indicated above, not only must the veteran show that he 
has a single permanent disability rated at 100 percent 
disabling, he must also either have an additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems or must be permanently housebound 
by reason of disability or disabilities.  38 C.F.R. 
§ 3.351(d).

In the veteran's case, the evidence shows that the veteran is 
not permanently housebound.  In this regard, the Board points 
out that the May 2002 VA general medical examiner specified 
that the veteran was not confined to his dwelling or 
immediate premises.  As such, the veteran cannot be afforded 
housebound benefits on this basis.  38 C.F.R. § 3.351(d).

However, as indicated above, housebound benefits are also 
available if the veteran has a disability or disabilities 
that are independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or is permanently housebound by 
reason of disability or disabilities.  38 C.F.R. § 3.351(d).

The Board notes that in the July 1994 RO rating decision, the 
veteran was afforded a noncompensable disability rating for 
hair loss and for swelling of the feet, legs, and hands.  The 
veteran's hypertension has been rated as 10 percent 
disabling, and his cerebrovascular accident residuals have 
been rated as 10 percent disabling.  Although these 
independently rated disabilities do not warrant a 60 percent 
disability rating, the Board finds that the additional 
development performed pursuant to the July 2000 remand shows 
that the veteran's skin disability, including keratoses, 
basal cell carcinoma, basosquamous cell carcinoma, and 
squamous cell carcinoma of the head, face, neck, ears, hands, 
and arms, warrants a 60 percent disability rating.  

Private medical records submitted subsequent to the Board's 
July 2000 remand include those dated in April and May 1997 
which indicate that the veteran had a scaly and bleeding 
lesion on the left forearm.  He was diagnosed with 
hyperkeratosis of the left forearm, measuring 1.2 
centimeters.  The veteran also had multiple hyperkeratoses 
and shingles on his right neck.  He was diagnosed with 
elevated red lesions on his left hand and squamous cell 
cancer of the right hand during this time.  Two 
cauterizations were performed.  

Private medical records dated in March 1998 indicate that the 
veteran had lesions on his nose, and three elevated, crusty, 
red lesions on the left forearm.  He was diagnosed with three 
hyperkeratoses of the left forearm measuring 1.5 and 1 
centimeters.  He was also diagnosed with basal cell cancer of 
the left nose, measuring 1.5 centimeters.  It was also noted 
that the veteran had two squamous cell lesions on his left 
neck, measuring 2.8 centimeters.  A cauterization was 
performed on the basal cell carcinoma, the hyperkeratoses, 
and the squamous cell cancer.  The veteran was prescribed 1 
percent hydrocortisone and Nizoral.  

Private medical records dated in September 1998 indicate that 
the veteran had elevated basal cell cancerous lesions 
measuring .8 and .9 inches on his right and left cheeks.  It 
was noted that the veteran's basal cell lesions were 
expanding.  It was also noted that the veteran had multiple 
basal cell cancers on his face and nose that  measured 1.6 
centimeters, 1 centimeter, 1.2 centimeters, and 1.6 
centimeters.  A cauterization was performed.  

Private medical records indicate that from November 1998 to 
February 1999, the veteran had a raw, elevated lesion on his 
nose, and two raised and pigmented lesions on his head.  He 
also had elevated and scaling lesions on his left forearm.  
The veteran was diagnosed with a .45-inch basal cell 
carcinoma lesion on his nose, a .3-inch squamous cell cancer 
lesion on his left forearm, and two .5-inch pigmented 
hyperkeratosis lesions on his bald scalp.  A cauterization of 
the four lesions was performed.  

In a July 1999 VA examination report, it was noted that the 
veteran's skin was abnormal in that he had several keratoses 
on the nose, face, and neck that appeared to be solar 
keratoses or early skin cancers.  

Private medical records dated in August 2000 indicate that 
the veteran had scarring  of the nose, right neck, and 
shoulder.  It was noted that the veteran had two elevated 
basal cell carcinoma lesions on the left neck, measuring 1.5 
and 2 centimeters.  It was also noted that the veteran had a 
2-centimeter ulcerated lesion on his nose.  A 2.8-centimeter 
granulomatosis lesion was found on his left cheek.  A 1.4-
centimeter elevated lesion was also noted on the left nasal 
bridge.  The veteran was diagnosed with multiple skin 
cancers, including basal cell carcinoma, basosquamous cell 
carcinoma, and squamous cell carcinoma. A cauterization of 
the five lesions was performed.

Private medical records dated in August 2000 indicate that a 
biopsy of the veteran's skin showed two irregular fragments 
of soft, tan, brown tissue measuring .8-centimeters by .5-
centimeters by .3-centimeters.  Overlying ulceration and 
hemorrhage were appreciated.  The veteran was diagnosed with 
basosquamous carcinoma of the left face.  

Private medical records dated in October 2000 indicate that 
the veteran complained of a facial growth under his left eye.  
The examiner noted that the veteran had a scaly, bleeding 
lesion on his left face.  Upon examination, the veteran had 
an elevated and enlarged bloody lesion that measured .7 
inches on the inferior left eye.  He also had two lesions on 
the left side of the face that measured .5 inches.  He was 
diagnosed with basal cell carcinoma of the left eye and 
squamous cell carcinoma on the left face.  A cauterization 
was performed.

Private medical records dated in December 2000 indicate that 
the veteran had scaling lesions on his right and left 
forehead.  He was diagnosed with a .6-inch basal cell cancer 
of the left eye.  He also had a .6-inch basal cell carcinoma 
of the left forehead.  The veteran also was diagnosed with a 
.6-inch hyperkeratosis of the right forehead.  A 
cauterization of the lesions was performed.  

Private medical records dated in April 2001 indicate that the 
veteran had recurring and multiple skin cancers.  The 
examiner noted that the veteran had four elevated, sores on 
his face, left eye, and left ear.  The examiner diagnosed the 
veteran with a recurring .5-inch basal cell carcinoma of the 
left eye.  The veteran also had two recurring basal cell 
carcinoma lesions of the left face that measured .3-inches.  
The veteran was also diagnosed with a recurring .3-inch basal 
cell carcinoma of the left ear.  A cauterization of the four 
lesions was performed.  

Private medical records dated in February 2002 indicate that 
the veteran's cancer of the nose and neck was increasing.  It 
was noted that the veteran had an elevated ulcerous lesion on 
his nose.  The examiner also noted that this lesion was 
scabbed with blood.  The veteran was diagnosed with a 1-inch 
basal cell carcinoma on the nose, and a 1-inch basal cell 
carcinoma on the left neck.  A cauterization was performed.    

Private medical records dated in May 2002 indicate that the 
veteran had multiple scabs and skin cancers on his face, 
neck, and nose.  He complained of his skin feeling sunburned 
all of the time.  The veteran was diagnosed with skin cancers 
of the right and left neck, the right nose tip, and the right 
nasal alae.  A cauterization was performed.  The veteran 
refused a prescription.  

At the May 2002 VA general medical examination, the examiner 
noted that the veteran had had facial keratoses since 1994.  
The veteran reported that he had pain that increased with 
movement.  He described the pain as feeling like a severe 
sunburn.  He indicated that sun exposure caused his keratoses 
to worsen.  He reported that he had used Eucerin and other 
skin creams for treatment.  The examiner noted that the 
veteran obviously had had some electrodesiccation or 
cauterization of some of the lesions, one recently on the 
left side of his neck.  The examiner noted that the veteran 
had numerous senile, seborrheic, and actinic keratoses of the 
face, neck, ears, and the backs of the arms and hands.  The 
examiner noted that some of these lesions appeared to be 
insignificant, but some appeared to be in need of a biopsy or 
treatment by a dermatologist.  The examiner could not tell if 
any of them was malignant.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating the skin.  See 67 Fed. Reg. 49,590 
(2002).  Because this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's skin 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when there has been a change in 
an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, the new regulations cannot be 
applied prior to their effective date.  38 U.S.C.A. § 5110 
(West 1991).  Because veteran is awarded his claim for 
special monthly pension as will be discussed below, the Board 
finds that, accordingly, there is no prejudice to the veteran 
in the Board's adjudication of his skin disability under both 
sets of rating criteria.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board finds that the veteran's skin disability, including 
keratoses, and basal, basosquamous, and squamous cell 
carcinomas of the head, face, ears, neck, arms, and hands, is 
tantamount to a 50 percent disability rating under the old 
rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  Under the old rating criteria, malignant skin 
growths and new benign skin growths were to be rated as for 
eczema, dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118 (Diagnostic Codes 7818 and 7819) (2002).  Scars and 
disfigurement were to be rated on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7818) (2002).  Under Diagnostic Code 
7806 (eczema), a 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2002).  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  Id.  A 50 percent evaluation requires 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  Id. 

In the veteran's case, the Board finds that the recurrent 
nature of the veteran's skin disabilities and his repeated 
cauterizations are tantamount to ulceration or extensive 
exfoliation or crusting, or exceptionally repugnant eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118 (Diagnostic 
Code 7806) (2002).  The Board notes that the veteran's 
keratoses involved ulceration, scaling, bleeding, 
pigmentation, elevation, and crusting.  Furthermore, the 
veteran's skin disability involved recurrent manifestations 
on not only his head, face, neck, and ears, but on his hands 
and arms, as well.  In addition, at least one examiner noted 
that the veteran's skin cancer was increasing.  Additionally, 
although it is not entirely clear how repugnant the veteran's 
skin disability was, the Board notes that repeated 
cauterizations were required, and multiple scabs and cancers 
were noted, especially on the head and face.  Granting the 
veteran the benefit of the doubt in this matter, the Board 
finds that the veteran's skin disability most closely 
approximates a 50 rating under the old rating criteria for 
Diagnostic Code 7806.  As indicated above, a 50 percent 
rating is the maximum rating allowable under this diagnostic 
code.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).

The veteran would not be afforded rating in excess of 50 
percent under the new rating criteria as there is no 
indication that the veteran experiences gross distortion or 
asymmetry for three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or that he has six or more 
characteristics of disfigurement. (The 8 characteristics of 
disfigurement, for purposes of evaluation under the revised 
criteria of 38 C.F.R. § 4.118, are the following:  a scar 
that is 5 or more inches (13 or more centimeters) in length; 
a scar that is at least one-quarter inch (0.6 centimeters) 
wide at widest part; the surface contour of a scar that is 
elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. centimeters); abnormal 
texture of the skin (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square inches (39 sq. centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. centimeters); and skin indurated and 
inflexible in an area exceeding square inches (39 sq. 
centimeters).  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7800)).   

In addition, although malignant skin neoplasms (other than 
malignant melanoma) and benign skin neoplasms are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), the veteran would not be afforded a rating in excess 
of 50 percent under Diagnostic Codes 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion), 7802 (scars, other than the head, face, or neck, 
that are superficial and that do not cause limited motion), 
7803 (scars, superficial, unstable), or 7804 (scars, 
superficial, painful on examination) as these diagnostic 
codes do not afford ratings greater than 50 percent.  67 Fed. 
Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Codes 7801, 7802, 7803, 7804)).  Additionally, 
the veteran would not be entitled to a rating in excess of 60 
percent under Diagnostic Code 7805 (scars, other), as 
although the veteran does experience pain associated with his 
skin disabilities, the evidence of record does not establish 
that he experiences a limitation of function of the head, 
face, neck, scalp, ears, hands, or arms due to his skin 
disabilities. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7805)).  

In addition, the veteran would not be afforded a disability 
rating in excess of 50 percent under the new rating criteria 
for Diagnostic Codes 7806 (dermatitis or eczema) or 7816 
(psoriasis) as there is no indication that more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected or that the veteran's condition has 
required constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. 67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118 (Diagnostic Codes 7806 and 
7816)).

Additionally, the veteran would not be entitled to a rating 
in excess of 50 percent under the revised criteria for 
Diagnostic Code 7817 as there is no indication that the 
veteran experiences exfoliative dermatitis (erythroderma) as 
manifested by the generalized involvement of the skin without 
systemic manifestations, and; constant or near-constant 
systemic therapy such as the therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118 (Diagnostic Code 7817)).  

Moreover, the veteran would not be entitled to a rating in 
excess of 50 percent under the revised criteria for 
Diagnostic Code 7824 (diseases of keratinization) as the 
record does not indicate that the veteran experiences 
generalized cutaneous involvement or systemic manifestations, 
with constant or near-constant systemic medications, such as 
immunosuppressive retinoids, required during the past 12-
month period. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7824)).   

Consequently, for the purpose of determining whether the 
veteran meets the criteria for award of special monthly 
pension at the housebound rate, the Board finds that the 
veteran's skin disability most closely approximates a 50 
percent disability rating under the former rating criteria 
for 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Consequently, as the veteran's skin disability is rated as 50 
percent disabling and because the veteran has a 
noncompensable rating for hair loss, a noncompensable rating 
for swelling of the feet, legs, and hands, a 10 percent 
rating for hypertension, and a 10 percent rating for 
residuals of a cerebrovascular accident, the combined 
evaluation of these disorders equals 60 percent.  38 C.F.R. § 
4.25 (2002).  Therefore, as the veteran's delusional disorder 
is rated as 100 percent disabling, and because the veteran 
has additional independently ratable disabilities that 
combine to 60 percent, entitlement to special monthly pension 
by reason of being housebound is warranted.  38 C.F.R. § 
3.351.

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2002) (codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
action of July 1994, the statement of the case issued in 
September 1994, the supplemental statements of the case 
issued in December 1999, February 2000, and September 2002, 
and a January 2002 letter that informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, would be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The veteran has not 
identified any outstanding treatment records.  Additionally, 
the Board notes that the veteran was afforded several VA 
examinations to determine the benefit sought was warranted.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.

Special monthly pension at the housebound rate is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

